959 F.2d 630
69 A.F.T.R.2d (RIA) 92-1055, 92-1 USTC  P 50,184
Frank A. FAZZIO, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 91-1834.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 13, 1992.Decided April 2, 1992.

On Appeal from the United States Tax Court.
Mark R. Hauser (argued and briefed), Robert D. Kaplow (briefed), Stewart C.W. Weiner, Maddin, Hauser, Wartell, Roth, Heller & Pesses, Southfield, Mich., for petitioner-appellant.
Abraham N.M. Shashy, Jr., Chief Counsel, I.R.S., Office of Chief Counsel, Gary R. Allen, Acting Chief (briefed), Robert S. Pomerance (argued), Teresa T. Milton, U.S. Dept. of Justice, Appellate Section Tax Div., Washington, D.C., for respondent-appellee.
Before KEITH and MARTIN, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.
PER CURIAM.


1
Petitioner-appellant, Frank A. Fazzio ("appellant"), appeals from the tax court's April 16, 1991, order and decision, which held that appellant was deficient in his payment of income tax for the 1984 taxable year and ordered payment by appellant for additional taxes pursuant to I.R.C. §§ 6653(b)(1)-(2), 6661.   Finding that appellant's deficiency was a "substantial underpayment attributable to a tax-motivated transaction," the tax court further ordered appellant to pay interest on the deficiency pursuant to I.R.C. § 6621(c).


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.   We, therefore, AFFIRM the order of the Honorable L.W. Hamblen, Judge for the United States Tax Court, for the reasons set forth in his April 16, 1991, decision, made pursuant to the tax court's December 3, 1990, and March 21, 1991, memorandum opinions.